Citation Nr: 1515281	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  11-06 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bruxism, claimed as grinding, exposed nerves, and cutting of the mouth due to sharp teeth.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and mood disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to January 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

On his March 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a January 2015 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Although the Veteran's May 2011 claim specifically claimed only service connection for depression, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (anxiety disorder and mood disorder), the Board has recharacterized the claim as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for Hepatitis C has been raised by the record in a March 2011 statement (VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2014). 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regard to the Veteran's claim for a dental disorder which appears to be characterized as bruxism and claimed as grinding, exposed nerves, and cutting of the mouth due to sharp teeth, the Veteran maintains that his dental issues began in service and are a result of in-service drug abuse and stress.  See Veteran's May 2009 statement.  The Veteran has also maintained that his psychiatric disorders are due to drug abuse and stress while in service.  Id.

In a November 1974 report of medical history, completed by the Veteran at service separation, he noted that he had been treated for a mental condition (drug rehab).  A review of service treatment records in the electronic claims file does not appear to contain any treatment records from the Veteran's in-service drug rehabilitation.  
As such, the Veteran should be asked to provide the name of the facility where he attended drug rehabilitation during service.  On remand, these records should be obtained and associated with the claims file.  

The Veteran should also be afforded VA examinations to assist in determining whether his dental and/or psychiatric disorders are a result of service, to include the asserted drug abuse.

Further, in his March 2011 substantive appeal (VA Form 9), the Veteran stated that his depression and Hepatitis C are "directly related" to intervenous drug use in service.  VA treatment records reveal that the Veteran has been diagnosed with a mood disorder primarily due to Hepatitis C; however, Hepatis C is not a currently service-connected disability.  As noted above, the Board is referring the issue of service connection for Hepatitis C to the AOJ for appropriate action.  Accordingly, the issue of service connection for a psychiatric disorder should be deferred pending AOJ adjudication of the claim for service connection for Hepatitis C.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the name and location of the facility where he received substance abuse treatment (drug rehabilitation) during service.  The Veteran shall also be asked to complete authorizations for VA to obtain all records of his treatment, if necessary.

2.  Obtain and associate with the claims file all records relating to the Veteran's in-service substance abuse treatment (drug rehabilitation).  If the records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

3.  Obtain updated VA treatment records and associate them with the electronic claims file.

4.  The AOJ should then provide the Veteran with VCAA notice, should perform any necessary development deemed necessary, and should adjudicate the claim for service connection for Hepatitis C (referred by the Board to the AOJ herein).

5.  Schedule the Veteran for a VA dental examination to assist in determining the nature and etiology of any currently diagnosed bruxism, claimed as grinding, exposed nerves, and cutting of the mouth due to sharp teeth.  The evidence of record must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.

The examiner must provide an opinion as to whether there is a current diagnosis of bruxism or other dental disability manifested by grinding, exposed nerves and cutting of the mouth due to sharp teeth and if so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed dental disorder had its onset during service or is related to any in-service disease, event, or injury.  If related to in-service drug abuse, this should be specifically indicated.

The examiner must provide reasons for any opinion given.

6.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of his psychiatric disorders (claimed as depression).  The evidence of record must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  

The examiner must provide an opinion as to the following:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's psychiatric disorder(s) had its onset during active service or is related to any in-service disease, event, or injury.  If related to in-service drug abuse, this should be specifically indicated.

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's psychiatric disorders are caused or aggravated (permanently worsened) by his currently diagnosed Hepatitis C.  

The examiner must provide reasons for any opinion given.

7.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals






